Citation Nr: 0622049	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-20 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected separation of the left acromioclavicular 
joint.

2.  Entitlement to service connection for a cervical spine 
disorder to include as secondary to the service-connected 
healed separation of the left acromioclavicular joint.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that continued a 10 percent 
evaluation for service-connected separation of the left 
acromioclavicular (AC) joint.  

This matter also arises from a rating decision in July 2004 
that denied entitlement to service connection for 
degenerative joint disease of the cervical spine to include 
as secondary to the service-connected left shoulder disorder.

The veteran presented testimony at a personal hearing in May 
2006 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.

The issue of entitlement to service connection for 
degenerative joint disease of the cervical spine is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The competent and probative medical evidence shows that the 
veteran's left shoulder disability is manifested by 
approximate limitation of motion to shoulder level with pain, 
tenderness, degenerative joint disease, and crepitus, 
secondary to traumatic injury. 


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for a disability evaluation of 20 percent for 
service-connected separation of the left acromioclavicular 
joint are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.7, 4.71a, 
Diagnostic Code (DC) 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2002 and rating 
decisions in October 2002 and February 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
statement of the case issued in February 2004. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence. VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Facts and analysis

The veteran seeks entitlement to an increased rating for his 
service-connected healed separation of the left 
acromioclavicular joint.  He contends that his left shoulder 
disability has gotten worse and that he has pain and 
restricted movement.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. 4.2, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code; however, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  

At discharge from service, the veteran filed a claim for 
trauma to his left shoulder.  At VA examinations in June 
1969, there was full range of motion of the shoulder and left 
upper extremity joints without pain.  A neurological 
examination was normal.  After review of service medical 
records and VA examination reports, in a rating decision in 
July 1969, the RO granted entitlement to service connection 
for separation of the left acromioclavicular joint.  A 10 
percent evaluation was assigned effective from April 1969 
under DCs 5203-5010.   

The 10 percent evaluation was continued in a January 2000 
rating decision after review of a VA examination in October 
1999 with clinical findings of limitation of motion of the 
shoulder and pain.  

X-rays of the left shoulder in October 1998 revealed there 
was normal bony mineralization and that joint spaces were 
well preserved.  No fracture or dislocation was demonstrated.  
The left clavicle and AC joint were intact.

An MRI in August 1999 revealed hypertrophic degenerative 
disease at the AC joint.  There were no other findings.  
There was no evidence of tears or tendonitis.  

At an October 2002 VA joints examination, the veteran 
reported that his shoulder disability had worsened over the 
years with pain, weakness, stiffness, swelling, fatigability, 
lack of endurance and inability to work overhead.  In the 
preceding 12 months, he had lost no time from work, but had 
reduced his hours.  

Range of motion of his left shoulder was abduction to 140 
degrees out of 180 degrees, external rotation and internal 
rotation to 80 degrees out of 90 degrees.  He had normal 
strength distally to the hand grasp.  He had tenderness to 
range of motion and to a bony prominence anterior left 
shoulder over the AC joint area with motion.  The examiner 
noted that range of motion was with consideration of pain, 
fatigue, weakness, lack of endurance, incoordination, and 
altered by repetition.  The pertinent diagnosis was status 
post left shoulder injury 1966 in parachute jumping with AC 
separation diagnosis.  An x-ray of the left shoulder in 
October 2002 revealed minimal localized degenerative joint 
disease (DJD) characterized by cortical irregularity of the 
AC joint.  

At a July 2004 VA joints examination, the veteran denied 
having past surgery to his left shoulder and reported no new 
injury to the affected joint since the last examination.  He 
indicated that his dominant hand was the right.  The veteran 
complained of pain in the AC area and the top of the left 
shoulder at the head of the left humerus.  His pain level was 
6-7/10 and the severity of pain with flare-ups was 10/10.  
The duration of a flare-up was 2-3 hours and was precipitated 
by moving his head to the sides when flying a plane.  He had 
increased limitation of motion/function during a flare-up as 
he could not move his head as far or his left arm as far.  He 
also reported stiffness and joint muscle weakness.  The 
symptoms affected his usual occupation duties and his daily 
activities.  He used prescribed medication for treatment.  

Clinical findings of the left shoulder were passive and 
active flexion to 115 degrees (normal is 180); passive and 
active abduction to 89 degrees (normal is 180); passive and 
active internal and external rotation to 40 degrees (normal 
is 90).  The veteran had pain with the range of motion.  The 
examiner stated there was no additional range of motion loss 
due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.  There was tenderness of the left 
shoulder over the area of the AC joint and also on the top of 
the left shoulder and top of the left arm.  Other clinical 
findings were guarding of shoulder movement on examination 
and left shoulder crepitus.  There was no left shoulder 
weakness.  The diagnoses were separation AC joint left; DJD 
of the AC joint, and residuals of fractured left clavicle.  

In May 2006, the veteran testified as to his current symptoms 
and demonstrated that he could only extend his left arm to 
approximately shoulder level.

In rating disabilities involving musculoskeletal groups, a 
distinction is made between major (dominant) and minor 
extremities.  As the evidence indicates the veteran is right-
handed, his left shoulder is considered the minor extremity.  
A 10 percent rating had been assigned under DCs 5010-5203, 
for impairment of the clavicle/scapula.

Under the regulations, arthritis due to trauma, substantiated 
by X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. 4.71a, DC 5010 (2005).  Degenerative arthritis 
established by X-ray findings may be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. 4.71a, DC 5003 (2005).

Pursuant to 38 C.F.R. Part 4, DC 5203 (2005), a 10 percent 
evaluation is warranted for impairment of the clavicle or 
scapula when there is malunion or nonunion without loose 
movement (major or minor extremity).  A 20 percent evaluation 
requires nonunion with loose movement or dislocation (major 
or minor extremity).  The disability may be rated on 
impairment of function of the contiguous joint.  

A rating in excess of 10 percent for the veteran's left 
shoulder disability is not warranted under DC 5203.  The 
evidence of record shows that the separation is healed.  
Malunion, nonunion, with or without loose movement, or 
dislocation is not shown.  

The regulations provide, however, under DC 5010 that 
degenerative arthritis may be rated on the basis of 
limitation of motion and under DC 5203, impairment of the 
scapula/clavicle may be rated on impairment of function of 
the contiguous joint.  Thus, the regulatory criteria set 
forth in DC 5201 are applicable.  Under 38 C.F.R. § 4.71a, DC 
5201, a 20 percent rating is warranted where there is 
limitation of motion of the minor arm at shoulder level.  A 
20 percent evaluation is also warranted with limitation of 
motion of the minor arm to midway between the side and 
shoulder level.  Motion of the minor arm limited to 25 
degrees from the side warrants a 30 percent rating.

Normal forward elevation of the shoulder is from 0 to 180 
degrees, normal abduction is from 0 to 180 degrees, normal 
external rotation is from 0 to 90 degrees and normal internal 
rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.  
The Board notes that forward flexion and abduction to 90 
degrees amounts to "shoulder level."

Based on the aforementioned rating criteria and the competent 
medical evidence of record, the Board finds that the 
veteran's left shoulder disability picture more nearly 
approximates the criteria for a 20 percent evaluation under 
DC 5201.  The clinical findings in October 2004 showed that 
the veteran, with pain on motion, could only abduct (motion 
from the side) his left arm to shoulder level, although 
flexion of his left arm was to slightly above shoulder level.  
External rotation and internal rotation lacked 50 degrees of 
normal.  At his hearing, he demonstrated that he could only 
raise his left arm to approximately shoulder level.  The 
Board concludes that the veteran's overall level of 
disability more nearly approximates that consistent with a 20 
percent rating under DC 5201.  

However, an evaluation greater than 20 percent under DC 5201 
is not warranted.  The evidence does not show that left 
shoulder motion was limited to 25 degrees from the side.  
Thus, the clinical findings do not support a finding of 
disability sufficient to justify a 30 percent rating.  

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain upon the disability.  
In this case, the effect of left shoulder pain is included in 
the assigned 20 percent rating.  The examiner in July 2004 
stated there was no additional range of motion loss due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.  Thus, there is no basis for a rating in 
excess of 20 percent assigned herein.  The Board finds that 
the 20 percent evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran.  

The Board has considered evaluating the veteran's service-
connected left shoulder disability under other diagnostic 
codes.  38 C.F.R. § 4.71a, Diagnostic Code 5202, provides for 
evaluation of shoulder and arm disability based on impairment 
of the humerus, such as loss of head of the humerus; 
nonunion, fibrous union, or malunion of the humerus; or 
recurrent dislocation at the scapulohumeral joint.  The 
record is negative for a diagnosis of any pathology set forth 
under DC 5202; therefore the Board finds that DC 5202 is not 
applicable.  Similarly, Diagnostic Code 5200 (for ankylosis 
of the scapula and humerus) is not applicable, as ankylosis 
is not shown.

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that the veteran meets the 
requirements for a 20 percent disability rating under DC 
5201.


ORDER

Entitlement to a 20 percent evaluation for service-connected 
separation of the left acromioclavicular joint is granted, 
subject to laws and regulations applicable to the payment of 
monetary awards. 


REMAND

The veteran seeks entitlement to service connection for a 
cervical spine disorder on a direct basis and to include as 
secondary to the service-connected left shoulder disorder.  
The veteran claims that he injured his neck in the same hard 
jump landing when he injured his left shoulder.  The veteran 
was afforded a VA examination of the cervical spine in July 
2004 and the examiner discussed the claimed relationship 
between the veteran's current cervical spine disorder and the 
service-connected left shoulder disorder.  However, no 
opinion was proffered as to the claimed incurrence of a neck 
injury in service and whether the service-connected left 
shoulder disorder had aggravated the current cervical spine 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995), which 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected injury or disease, it shall be service 
connected and the veteran compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  In view of 
the foregoing, this case must be returned for further 
development.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology of his cervical spine disability.  
The claims folder must made available to 
the examiner prior to the examination, and 
the examiner must indicate in the report 
that the claims folder was reviewed in 
conjunction with the examination.

a. The examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability), that the veteran suffers 
from any diagnosed cervical spine 
disability that can be directly related 
to the incident when he injured his 
left shoulder in service.

b. The examiner should also render an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability), that any cervical spine 
disability was aggravated by the 
veteran's service-connected left 
shoulder disability.

c. If it cannot be determined whether 
or not the claimed cervical spine 
disorder was incurred during service, 
or was aggravated by the service-
connected left shoulder disability 
after service, without resort to mere 
conjecture, the examiner should so 
state in the examination report.

2.  Thereafter, consider all of the 
evidence of record and re-adjudicate the 
appellant's claim.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


